                     1    Robert J. Giuffra, Jr. (admitted pro hac vice)
                          William B. Monahan (admitted pro hac vice)
                     2    Thomas C. White (admitted pro hac vice)
                          SULLIVAN & CROMWELL LLP
                     3
                          125 Broad Street
                     4    New York, New York 10004-2498
                          Telephone:     (212) 558-4000
                     5    Facsimile:     (212) 558-3588
                     6    Attorneys for Defendants Fiat Chrysler
                          Automobiles N.V., FCA US LLC, VM
                     7
                          Motori S.p.A., and VM North America, Inc.
                     8

                     9
                  10

                  11

                  12

                  13
                                                      UNITED STATES DISTRICT COURT
                  14
                                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                  15
                                                          SAN FRANCISCO DIVISION
                  16

                  17      IN RE: CHRYSLER-DODGE-JEEP                       Case No. 3:17-md-02777-EMC
                          ECODIESEL MARKETING, SALES
                  18      PRACTICES, AND PRODUCTS                          The Honorable Edward M. Chen
                          LIABILITY LITIGATION
                  19                                                       DEFENDANTS FIAT CHRYSLER
                          This Document Relates to:                        AUTOMOBILES N.V., FCA US LLC, VM
                  20                                                       MOTORI S.p.A., AND VM NORTH
                  21      ALL CONSUMER AND RESELLER                        AMERICA, INC.’S UNOPPOSED
                          ACTIONS                                          ADMINISTRATIVE MOTION TO
                  22                                                       APPROVE A QUALIFIED SETTLEMENT
                                                                           FUND
                  23

                  24

                  25

                  26

                  27
                  28
                                                      UNOPPOSED ADMINISTRATIVE MOTION TO APPROVE A QUALIFIED SETTLEMENT FUND
                                                                                                     CASE NO. 3:17-MD-02777-EMC
SULLIVAN & CROMWELL LLP
                     1                  Defendants Fiat Chrysler Automobiles N.V., FCA US LLC (“FCA US”), VM
                     2    Motori S.p.A., and VM North America Inc. (collectively, the “FCA Defendants”) hereby move
                     3    this Court for entry of an Order approving the establishment of a Qualified Settlement Fund (the
                     4    “QSF”), created through the forthcoming escrow agreement among the FCA Defendants, Bosch
                     5    Defendants, and Plaintiffs’ Steering Committee (the “Escrow Agreement”), within the meaning
                     6    of section 468B of the Internal Revenue Code of 1986, as amended (the “Internal Revenue
                     7    Code”), and Treasury Regulations sections 1.468B-1, et seq. (the “Treasury Regulations”).
                     8                  In support of this Motion, the FCA Defendants respectfully state as follows:
                     9                  1.      In accordance with the Amended Consumer and Reseller Dealership Class
                  10      Action Settlement Agreement and Release, dated January 18, 2019 (the “Settlement
                  11      Agreement”), the FCA Defendants have agreed to a claims-based settlement wherein Defendants
                  12      will pay Class Members on a per-claim basis through an escrow account maintained by Citibank,
                  13      N.A.
                  14                    2.      The FCA Defendants submit this Motion seeking an order establishing the
                  15      escrow account as a “qualified settlement fund” within the meaning of section 468B of the
                  16      Internal Revenue Code.
                  17                    3.      Plaintiffs’ Lead Counsel (Elizabeth Cabraser) and the Plaintiffs’ Steering
                  18      Committee (“PSC”) do not oppose this motion.
                  19             A.     The Qualified Settlement Fund
                  20                    4.      The purpose of establishing the QSF is to accept, hold, and disburse the
                  21      settlement funds owed by the FCA Defendants to participating Class Members and for
                  22      administration of the settlement pursuant to, and in accordance with, the terms of the Settlement
                  23      Agreement and the Escrow Agreement. Use of a qualified settlement fund allows the FCA
                  24      Defendants to treat payments into the escrow account as deductible at the time those payments
                  25      are made into the escrow account, rather than at the time Class Members are paid from the fund.
                  26      To the FCA Defendants’ knowledge, use of a qualified settlement fund will not have any impact
                  27      to Class Members on the tax treatment of the payments they receive from the escrow account.
                  28

                                                      UNOPPOSED ADMINISTRATIVE MOTION TO APPROVE A QUALIFIED SETTLEMENT FUND
SULLIVAN & CROMWELL LLP                                                                              CASE NO. 3:17-MD-02777-EMC
                     1                   5.     Section 1.468B-1(c)(1) of the Treasury Regulations requires that a
                     2    qualified settlement fund be (i) “established pursuant to an order of a governmental authority,
                     3    including a court of law”; (ii) “subject to the continuing jurisdiction of that governmental
                     4    authority”; (iii) “established to resolve or satisfy one or more contested or uncontested claims”;
                     5    and (iv) “otherwise segregated from other assets of the transferor.”
                     6                   6.     Upon approval by this Court, the QSF will qualify as a “qualified
                     7    settlement fund” under section 468B of the Internal Revenue Code and sections 1.468B-1, et seq.
                     8    of the Treasury Regulations, because: (i) the QSF is being established pursuant to an order of
                     9    this Court; (ii) the QSF will be subject to the continuing jurisdiction and supervision of the
                  10      Court, which is consistent with the terms and conditions of the Settlement Agreement; (iii) the
                  11      QSF is being established to resolve or satisfy Class Members’ contested claims relating to
                  12      alleged misrepresentations about the environmental characteristics of certain Ram 1500 and Jeep
                  13      Grand Cherokee vehicles with 3.0 liter V6 diesel engines in the United States; and (iv) the QSF
                  14      will be segregated from the general assets of any of the FCA Defendants.
                  15             B.      Funding the Qualified Settlement Fund
                  16                     7.     All payments made into the QSF will be made in accordance with Section
                  17      10 of the Settlement Agreement. Specifically, within ten business days after the Court enters the
                  18      Final Approval Order, FCA US shall transfer or cause to be transferred $45 million into the QSF,
                  19      which funds shall be used, as necessary, to compensate Class Members who submit valid claims
                  20      pursuant to the Settlement Agreement. Such payments and the earnings thereon (collectively,
                  21      the “Escrow Amounts”) will be held by the QSF until disbursed by the Escrow Agent in
                  22      accordance with the terms of the Settlement Agreement and Escrow Agreement. (See Settlement
                  23      Agreement § 10.1.)
                  24                     8.     The FCA Defendants, Bosch Defendants, and PSC have agreed, and the
                  25      Settlement Agreement states (see Settlement Agreement § 2.39), that Citi Private Bank shall
                  26      serve as the escrow agent (the “Escrow Agent”).
                  27
                  28
                                                      UNOPPOSED ADMINISTRATIVE MOTION TO APPROVE A QUALIFIED SETTLEMENT FUND
                                                                                                     CASE NO. 3:17-MD-02777-EMC
SULLIVAN & CROMWELL LLP                                                   -2-
                     1                   9.      If and when the funding level of the QSF falls below 15% of the
                     2    outstanding remaining liability to Class Members under the Settlement Agreement, the Escrow
                     3    Agent shall notify FCA US in writing and, within seven business days, FCA US shall deposit
                     4    such funds in the QSF as are necessary to bring the balance of the QSF back to no less than 15%
                     5    of its respective outstanding remaining liabilities to Class Members; provided, however, that the
                     6    minimum balance will in no event exceed the remaining maximum compensation due to all Class
                     7    Members. (See Settlement Agreement § 10.1.)
                     8                   10.     The estimated maximum outstanding liability for the FCA Defendants
                     9    under the Settlement Agreement is $279,960,800, and the outstanding remaining liabilities shall
                  10      be calculated consistent with the Escrow Agreement.
                  11              C.     Payment of Claims
                  12                     11.     Pursuant to the Settlement Agreement, upon receiving either (1) notice of
                  13      approved claims from the FCA Defendants; or (2) notice of approved claims from the Claims
                  14      Review Committee in the event of an appeal by a Claimant (as those terms are defined in the
                  15      Settlement Agreement), the Claims Administrator shall present to the Escrow Agent a signed
                  16      instruction (a “Claims Payment Instruction”). The Claims Payment Instruction shall include the
                  17      dollar amount of funds required to be paid to fulfill the approved claims described above, and
                  18      shall also list the FCA Defendants’ respective share of the distribution.
                  19                     12.     The QSF will receive the funding amounts from FCA US and hold that
                  20      sum, and the earnings thereon, until the QSF Administrator has completed all administration of
                  21      such funds and income thereon, disbursements to Class Members, and payment of taxes and
                  22      administrative costs in accordance with its terms, and subject to further approvals of this Court,
                  23      if required.
                  24                     13.     Thereafter, the FCA Defendants, the Bosch Defendants, and the PSC shall
                  25      jointly instruct the Escrow Agent in writing, two years plus thirty calendar days after the
                  26      Effective Date (as defined in the Settlement Agreement), and upon the Escrow Agent’s receipt of
                  27      such written instruction from the Litigation Parties, which shall contain all relevant payment
                  28
                                                       UNOPPOSED ADMINISTRATIVE MOTION TO APPROVE A QUALIFIED SETTLEMENT FUND
                                                                                                      CASE NO. 3:17-MD-02777-EMC
SULLIVAN & CROMWELL LLP                                                    -3-
                     1    instructions, the Escrow Agent shall disburse all remaining funds held in the QSF to the FCA
                     2    Defendants.
                     3                  WHEREFORE, the FCA Defendants respectfully request that the Court enter the
                     4    order proposed herewith, which will: (i) approve the establishment of the QSF; (ii) ensure that
                     5    the Court retains continuing jurisdiction and supervision over the QSF; and (iii) determine that
                     6    the QSF is a “qualified settlement fund” within the meaning of section 468B of the Internal
                     7    Revenue Code and the Treasury Regulations thereunder.
                     8
                          Dated: May 3, 2019                    Respectfully submitted,
                     9
                  10
                                                                 /s/ William B. Monahan
                  11                                            Robert J. Giuffra, Jr. (admitted pro hac vice)
                                                                William B. Monahan (admitted pro hac vice)
                  12                                            Thomas C. White (admitted pro hac vice)
                                                                SULLIVAN & CROMWELL LLP
                  13                                            125 Broad Street
                                                                New York, New York 10004-2498
                  14                                            Telephone:     (212) 558-4000
                                                                Facsimile:     (212) 558-3588
                  15
                                                                Attorneys for Defendants Fiat Chrysler
                  16                                            Automobiles N.V., FCA US LLC, VM
                                                                Motori S.p.A., and VM North America, Inc.
                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26

                  27
                  28
                                                     UNOPPOSED ADMINISTRATIVE MOTION TO APPROVE A QUALIFIED SETTLEMENT FUND
                                                                                                    CASE NO. 3:17-MD-02777-EMC
SULLIVAN & CROMWELL LLP                                                  -4-
                     1                                    CERTIFICATE OF SERVICE
                     2                   I HEREBY CERTIFY this 3rd day of May, 2019, a true and correct copy of the
                     3    foregoing was electronically filed and served electronically via the Court’s CM/ECF system,
                     4    which will automatically serve notice to all registered counsel of record.
                     5

                     6

                     7                                                  /s/ Megan Bradley
                     8                                                  Megan Bradley

                     9
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20
                  21

                  22

                  23

                  24

                  25

                  26

                  27
                  28

                                                      UNOPPOSED ADMINISTRATIVE MOTION TO APPROVE A QUALIFIED SETTLEMENT FUND
SULLIVAN & CROMWELL LLP                                                                              CASE NO. 3:17-MD-02777-EMC
                             UNITED STATES DISTRICT COURT
 1                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                              SAN FRANCISCO DIVISION

 3   IN RE: CHRYSLER-DODGE-JEEP                    Case No. 3:17-md-02777-EMC
     ECODIESEL MARKETING, SALES
 4   PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION
 5

 6   This Document Relates to:

 7   ALL CONSUMER AND RESELLER
     ACTIONS
 8

 9
10                        [PROPOSED] ORDER APPROVING THE
                   ESTABLISHMENT OF A QUALIFIED SETTLEMENT FUND
11
                   Upon the Unopposed Motion of Defendants Fiat Chrysler Automobiles N.V.,
12
     FCA US LLC, VM Motori S.p.A., and VM North America Inc., and for good cause shown, the
13
     Court hereby orders as follows:
14
                1. FCA’s escrow account is established as a Qualified Settlement Fund (the “QSF”);
15
                2. the Court retains continuing jurisdiction and supervision thereof, in accordance
16
                   with the terms of the forthcoming escrow agreement among the FCA Defendants,
17
                   Bosch Defendants, and Plaintiffs’ Steering Committee; and
18
                3. FCA’s escrow account is a “qualified settlement fund” within the meaning of
19
                   section 468B of the Internal Revenue Code and the Treasury Regulations
20
                   thereunder, and shall be operated in a manner consistent with the rules of
21
                   Treasury Regulation Section 1.468B-1, et seq.
22

23          IT IS SO ORDERED.

24          DATED: ________________, 2019                 ______________________________
                                                          Edward M. Chen
25                                                        United States District Judge
26

27
28
